Exhibit 10.5

  

 

THIS AGREEMENT is made on the 22nd day of December 2018


BETWEEN:-

 

(1)Ford Glory International Limited whose registered office is situate at 19/F,
Ford Glory Plaza, 37-39 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong
(the "Landlord"); and   

(2)Treasure Success International Limited whose registered office is situate at
19/F, Ford Glory Plaza, 37-39 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong
Kong (the "Tenant").

 

RECITAL

 

A.Pursuant to a lease agreement entered into by the Landlord and the Tenant on
October 2, 2016 with a lease term expired on October 2, 2018 (the "Old Lease"),
the Landlord and the Tenant both agreed to renew the Old Lease with the terms
below and the details in the First Schedule and the Second Schedule.   

B.Upon execution of this Lease Agreement, the Old Lease is deemed to be renewed
on October 3, 2018, the date the term of this Lease Agreement starts per the
First Schedule and Second Schedule.

 

WHEREBY IT IS AGREED as follows

 

1.The Landlord lets and the Tenant takes ALL THAT the premises more particularly
described and set out in the First Schedule hereto (the "Property") which forms
part of the building more particularly described in the First Schedule hereto
(the "Building") TOGETHER with all rights easements and appurtenances thereto
belonging or usually held and enjoyed therewith for the term (the "Term") and at
the rent (the "Rent") more particularly set out in the Second Schedule hereto.
  

2.The Tenant to the intent that the obligations may continue throughout the Term
hereby created agrees with the Landlord as follows:-

 

(a)To pay the Landlord the Rent at the time and in manner aforesaid, and to pay
all charges for telephone in respect of the Property and to make all necessary
deposits for the supply of the said services when required.

 



 1 

 

  

(b)If any defects or want of repair shall be found and if the Landlord shall
give or leave a notice in writing at the Property requiring the Tenant to amend
the same and if the Tenant shall not within 7 days after the service of such
notice proceed diligently with the execution of such repairs then to permit the
Landlord to enter upon the Property and execute such repairs and the cost
thereof (the amount thereof in case of difference to be determined by the
Landlord's agent) shall be borne by the Landlord.    

(c)To use the Property for office/commercial purposes only.    

(d)Not to do or permit to be done in or upon the Property or any part thereof
anything which may be or become a nuisance, annoyance, damage or disturbance to
the Landlord or the Tenant or occupiers of other property in the neighborhood or
anywise against the law or regulations of Hong Kong.    

(e)Not to keep or store or cause or permit or suffer to be kept or stored any
arms ammunitions gun-powder saltpetres kerosene or hazardous goods in the
Property or do or cause to be done or suffer or permit any act deed matter or
thing whatsoever which shall amount to a breach or non-observance of the terms
and conditions under which the Property is held from the Government.    

(f)Not to use the Property or allow the same to be used for illegal or immoral
purposes.    

(g)Quietly to yield up the Property at the expiration or sooner determination of
the tenancy in good clean and tenantable repair fair wear and tear excepted.    

(h)To observe and perform and not to contravene any of the terms covenants and
conditions contained in the Government Lease under which the Property is held
from the Government.    

(i)Not to place any box dust bins articles or cause obstruction in the corridor
or passage way of the Building or in any place which is not hereby exclusively
let to the Tenant.    

(j)Not to do anything which may render the insurance of the Property or the
Building void or voidable or which may render the premium for such insurance
liable to increase and the Tenant shall make payment of any such increased
premium.

  

 2 

 



  

3.The Landlord hereby agrees with the Tenant as follows:-

  

(a)That the Tenant paying the Rent hereby stipulated and observing and
performing the several stipulation herein contained and on its part to be
observed and performed shall peacefully hold and enjoy the Property during the
Term without any interruption by the Landlord or any person lawfully claiming
through under or in trust for him.    

(b)To pay charges for water, gas and electricity in respect of the Property,
costs of cleaning, maintenance and repair in respect of any part of the
Property, any government assessments, management fees, property taxes or similar
charges payable on the Property.

 

4.PROVIDED ALWAYS and IT IS HEREBY EXPRESSLY AGREED as follows:-

 



 

(a)If the Rent hereby stipulated or any part thereof shall remain unpaid for 15
days after becoming payable (whether legally demanded or not) or if the Tenant
or other person in whom for the time being the term hereby created shall be
vested shall failed to observe or perform any of the conditions herein in any
material respect or shall become bankrupt or enter into any composition or
arrangement with creditors or suffer any prosecution in respect of the
non-payment of any money due to the Government then and in any of the said cases
it shall be lawful for the Landlord at any time thereafter to re-enter upon the
Property or any part thereof in the name of the whole and thereupon this
Agreement shall absolutely determine but without prejudice to any right of
action of the Landlord in respect of any breach of the Tenant's terms and
conditions herein contained and a written notices served by the Landlord on the
Tenant or left at the Property to the effect that the Landlord exercise the
power of re-entry hereinbefore contained shall be a full and sufficient exercise
of such power notwithstanding any statutory or common law provisions to the
contrary.    

(b)Any notice required to be served hereunder shall be sufficiently served on
the Tenant if delivered to it at its registered office by registered mail. A
notice sent by registered mail shall be deemed to be given at the time signed by
the receiving party.





 



 3 

 

  

(c)For the purposes of this Agreement any act default or omission of the agents
servants and customers of the Landlord or the Tenant shall be deemed to be the
act default or omission of the Landlord or the Tenant.

  

5.Within seven (7) days from the date of this Agreement, the Tenant shall pay to
the Landlord the Deposit as more particularly set out in the Second Schedule
hereto to secure the due observance and performance by the Tenant of the
agreements stipulations and conditions contained in this Agreement and on the
part of the Tenant to be observed and performed. Upon mutual agreement of both
the Landlord and the Tenant, the deposit paid by the Tenant for the Old Lease
shall be deemed part of the deposit of this Lease Agreement per the First
Schedule. The Deposit shall be retained by the Landlord throughout the Term and
the currency of this Agreement without payment of any interest to the Tenant. In
the event of any breach or non-observance or non-performance by the Tenant of
any of the agreements, stipulations, terms or conditions of this Agreement in
any material respect the Landlord shall be entitled (without prejudice to any
other right or remedy hereunder) to terminate this Agreement and to deduct from
the Deposit the amount of any loss reasonably incurred by the Landlord in
consequence of the breach, non-observance or non-performance by the Tenant of
this Agreement in which event the Tenant shall as a condition precedent to the
continuation of the tenancy hereby created within seven (7) days' written notice
by the Landlord or its agent deposit with the Landlord the amount so deducted
and if the Tenant shall fail so to do the Landlord shall forthwith be entitled
to re-enter on and upon the Property or any part thereof in the name of the
whole and to determine this Agreement in which event the Deposit may be
forfeited to the Landlord by way of liquidated damages without prejudice to any
other right or remedy hereunder. If any deduction is made by the Landlord from
the Deposit during the Term the Tenant shall within seven (7) days following
demand by the Landlord make a further deposit equal to the amount deducted and
failure by the Tenant so to do shall entitle the Landlord to re-enter the
Property and to terminate this Agreement. Subject as aforesaid the Deposit shall
be refunded to the Tenant by the Landlord without interest within thirty days
after the expiration or termination of this Agreement and the delivery of vacant
possession to the Landlord and after the settlement of the last outstanding
claim by the Landlord against the Tenant in respect of any arrears of Rent and
telephone charges and any material breach, non-observance or non-performance of
any of the agreements, stipulations, terms and conditions herein contained and
on the part of the Tenant to be observed and performed whichever shall be the
later.

 



 4 

 

  

6.The stamp duty on this Agreement and its counterpart shall be borne by the
Landlord and the Tenant in equal shares.

 

AS WITNESS the hands of the parties hereto the day and year first above written.

  

 

SIGNED   by ) Ford Glory International Limited   )     )   for and on behalf of
the Landlord ) /s/ Ng Tsze Lun             SIGNED   by the Tenant )     )      
  OR     SIGNED   by ) Treasure Success International Limited   )     )   for
and on behalf of the Tenant ) /s/ Choi Lin Hung

  

 5 

 



  

FIRST SCHEDULE

 

The Property:

approximate gross area of 5,977 square feet of 19/F, Ford Glory Plaza, 37-39
Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong

 

SECOND SCHEDULE

 

Term: 1 year with 1 year option of unchanged rent     Period: 3 October 2018 to
2 October 2020     Rent: HK$119,540 per month (payable on the first day of each
and every month inclusive of management fees, rates and government rent) and
without any set-off and/or deduction)     Deposit: HK$239,080

 



 6 

 



 